T. A. Clarke, for Corning 8f Co., on suggesting to the court that, on the 18th of April last, the case of the Improvement and Banking Company was argued before three of’ the judges of the court, the fourth judge being absent, and that two of the judges present at the argument have agreed in reference to the matters in controversy, and that they form a majority of the court which heard the cause ; moved, that the Citizens’ Bank do show cause why the decree entered on the 6th instant, supra p. 477, should not be annulled, and one entered in conformity with the opinions delivered by the two judges who formed a majority of the court which heard the case. After argument, this rule was discharged.